PER CURIAM.
We reverse appellant’s conviction for possession of cocaine under Count I, as the state concedes we must, because it violates double jeopardy. We affirm the conviction under Count II for introducing or possessing cocaine on the grounds of a county detention facility because we find no error in the granting of the state’s motion in limine to preclude the defendant from commenting in closing argument on the failure of the state to call certain witnesses who were equally available to the defense and the state. Haliburton v. State, 561 So .2d 248 (Fla.1990).
FARMER, KLEIN and STEVENSON, JJ., concur.